

Exhibit 10.9


SEVERANCE AND CONSULTING AGREEMENT AND GENERAL RELEASE


THIS SEVERANCE AND CONSULTING AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
entered into by and between Calumet GP, LLC (“Company”) and Timothy R. Barnhart
(“Executive”) (individually, “Party”; and jointly, the “Parties”).


Recitals


A.Executive has been employed by the Company for many years and most recently
served in the capacity of Executive Vice President of Operations;


B.Executive has chosen to resign his employment with the Company for personal
reasons, effective on the Separation Date as defined below;


C.The Company desires to secure the continuing assistance and cooperation of
Executive in a consulting role on an as-needed basis during the one-year period
succeeding the Separation Date, and Executive has agreed to provide such
consulting services; and


D. The Parties wish to terminate the employment relationship between the Company
and Executive on amicable and certain terms as set forth in this Agreement.


Terms and Conditions


NOW, THEREFORE, in consideration of the promises and obligations contained in
this Agreement, the sufficiency of which is hereby acknowledged, the Parties
hereby agree as follows:


1.    Separation Date. Executive’s employment with the Company shall terminate
effective March 13, 2015 (“Separation Date”).


2.       Severance Package.  In consideration for the promises made by Executive
in this Agreement, the Company shall:


(a)    Provide Executive twelve (12) months of continuing salary, in the gross
amount of Three Hundred and Eighteen Thousand Two Hundred and Seventy Dollars
(318,270.00), paid in the normal course of the Company’s payroll,  subject to
all  applicable employment taxes and withholdings, commencing with the first
payroll after the “Effective Date” of this Agreement (as defined in Section 23
of this Agreement), retroactive to March 16, 2015, and continuing to April 15,
2016 (the “Severance Period”);


(b)    Provide Executive with the same cash award (and no unit award) he would
have received under the Company’s AIP Incentive Plan (referred to herein, with
all underlying plans and documents, as the “AIP Plan”) for calendar year 2015 
had he remained employed by the Company through December 31, 2015, on the same
basis as existing Incentive Level 1 employees for the same period pursuant to
the terms and conditions  of the AIP Plan, subject to required taxes and
withholding, to be paid on the normal payment date in 2016 for existing
Incentive Level 1 employees at that time; provided, however, that Executive will
receive such cash award at the “target” level regardless whether the Company
otherwise performs at or beyond such level in 2015;    


(c)    Reimburse Executive for twelve (12) months of COBRA insurance coverage
(March 1, 2015 to February 29, 2016), provided that Executive is eligible for
and timely elects such COBRA continuation coverage under the Company’s existing
health insurance plan;  and


(d)    Provide Executive with free and clean title to his Company automobile
(2013 Nissan Titan); provided, however, that Executive will be solely
responsible for insuring said vehicle as his coverage under the Company’s
automobile insurance program will terminate on the Separation Date.
               



--------------------------------------------------------------------------------



            The payments, benefits, and automobile specified above are
hereinafter collectively referred to as the “Severance Package”.


3.    Consulting Obligations. In consideration of the Severance Package,
Executive shall provide continuing consulting services to the Company at the
direction of the Board of Directors of the Company and the CEO or their
designates on an as-needed basis during the Severance Period. This consulting
will be provided in good faith and be primarily aimed at assisting the Company
in transitioning Executive’s previous duties and responsibilities to his
functional successor or successors. The consulting will include providing advice
and counsel to the Company and Board as requested on an ongoing basis and may
include the assignment of specific tasks and functions related thereto. To the
extent any such consulting requires travel or other reasonable business expenses
to be incurred by Executive, the Company will reimburse Executive or provide
arrangements or payment for such travel and business expenses in advance.
Executive shall also provide his reasonable cooperation in connection with any
action or proceeding (or any appeal from any action or proceeding) or other
legal matter, which relates to events occurring during Executive’s employment
with the Company about which he has first-hand knowledge.  


4.    Complete Payment. The Severance Package, to which Executive would not
otherwise be entitled, shall constitute complete settlement and satisfaction of
any and all present or potential claims for loss of salary, including any and
all forms of compensation, commissions, bonuses, and benefits of employment,
reinstatement, severance pay, compensatory damages, punitive damages,
declaratory relief, interest, attorney’s fees, costs, other litigation fees, and
any and all other forms of monetary or injunctive relief. Executive hereby
expressly acknowledges payment in full by the Company of any and all earned and
unpaid compensation and benefits (including vacation pay) as of the Effective
Date of this Agreement with the exception of any unpaid vested benefits inuring
to him as the result of his former employment with the Company. Apart from the
Severance Package (subject to the terms and conditions herein), the Company
shall have no continuing liability to Executive for any compensation,
commissions, bonuses, incentive payments, phantom stock, equity interests, or
benefits of employment except as otherwise provided in this Agreement.


5.    Vested Benefits Unaffected by Agreement.     Any entitlement to vested
benefits by Executive flowing from any of the Company’s incentive, deferred
compensation, pension, or other retirement plans shall be unaffected by this
Agreement and remain fully subject to the terms and conditions of the plans at
issue, including any pay-out amount and timing provisions, subject only to the
termination of Executive’s employment as of the Separation Date. Executive shall
not be entitled to any further incentive, deferred compensation, pension, or
other retirement plan benefits or Company contributions based on his receipt of
the Severance Package except as otherwise provided in this Agreement.


6.    Mutual Release of Claims. (a) In consideration of the promises made by the
Company in this Agreement, Executive hereby RELEASES AND FOREVER DISCHARGES the
Company and its owners, directors, principals, executives, officers, agents,
employees, subsidiaries, affiliates, successors, and assigns (collectively, the
“Released Parties”) from any and all claims, demands, liabilities, actions, or
causes of action which Executive had, has, or may have on account of, arising
out of, or related to: (i) Executive’s employment with the Company and the
termination of that employment, including, without limitation, any and all
claims, demands, liabilities, actions, or causes of action arising under
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1991; Sections 1981 through 1988 of Title 42 of the United States Code; the
Employee Retirement Income Security Act of 1974; the Americans with Disabilities
Act; the Age Discrimination in Employment Act; the Family and Medical Leave Act;
the Occupational Safety and Health Act; the Lilly Ledbetter Fair Pay Act; the
Equal Pay Act; the Indiana Civil Rights Act; Indiana’s payment-of-wages
statutes; and any amendments thereto; and any and all other federal, state and
local laws governing terms and conditions of employment, wages, hours,
compensation, discrimination, and any and all other matters; and (ii) any and
all other matters occurring prior to the Effective Date of this Agreement.
Executive is hereby releasing each and every claim, known or unknown, contingent
or actual, which Executive has or may have against the Released Parties, or any
of them, as of the Effective Date, except the foregoing release does not extend
to any claim for unpaid vested benefits or any claim that may not lawfully be
released by private agreement; nor does it restrict Executive’s right to file a
charge with any administrative or government agency or participate in an
administrative or government agency investigation or proceeding.


(b) The Company hereby RELEASES AND FOREVER DISCHARGES Executive from any and
all known or unknown disputes, actions, causes of actions, claims of law or in
equity or sounding in contract and/or tort arising under common law, federal,
state or local statute or ordinance arising out of his employment with the
Company



--------------------------------------------------------------------------------



and the termination of that employment; provided, however, that this release
shall not apply to any acts or omissions by Executive that were unlawful,
unethical, or performed outside the scope of his employment with the Company.


7.    Covenant Not To Sue. Executive promises and agrees not to file a lawsuit
against the Released Parties or any of them with respect to any claim or cause
of action released herein. In the event that Executive violates this covenant,
Executive understands and agrees that any such claim will be subject to
dismissal with prejudice and further agrees to reimburse the Released Parties
for their attorneys’ fees and costs incurred to secure such dismissal.
8.    Acknowledgement of Payment in Full. Executive acknowledges receipt of
payment in full for all compensation owed to Executive under federal and state
law, except for the Severance Package (subject to the terms herein). Executive
further acknowledges that Executive is not aware of any facts or circumstances
constituting a violation by the Company of the Fair Labor Standards Act or any
other statute or law relating to his payment of wages or hours of work.


9.    Continuing Effect of Employment Agreement. On or about May7, 2014, the
Parties entered into an Employment Agreement governing the terms and conditions
of Executive’s ongoing employment with the Company (“Employment Agreement”).
Pursuant to Section 25 of said Employment Agreement, the provisions of Sections
6, 8-13, and 23 therein and all related provisions necessary to interpret and
enforce them were expressly intended to survive any termination of the
Employment Agreement and any termination of the employment relationship. The
Parties to this Agreement understand and agree that such provisions will
continue in full force and effect and will not be affected by this Agreement in
any way; provided, however, that to the extent any such provision(s) conflict
with any of the provisions of this Agreement, the conflicting language in this
Agreement shall prevail.
    
10.    Mutual Non-Disparagement. (a) Executive specifically understands and
agrees that Executive shall not disparage, demean, or otherwise communicate
through any means, including social media, any information damaging or
potentially damaging to the business or reputation of Released Parties or any of
them to any third party, including, but not limited to, the media and business
community and any past or present employees of the Company, without the express
written consent of the Company. It is understood and agreed by the Parties that
this provision shall not apply to any information, complaint, or other
communication that Executive may in good faith file with or communicate to any
judicial or other governmental entity or agency concerning any of the Released
Parties.


(b) The Company specifically understands and agrees that no Company executive or
Board member who is familiar with the terms of this Agreement shall disparage,
demean, or otherwise communicate through any means, including social media, any
information damaging or potentially damaging to the business or reputation of
Executive to any third party, including, but not limited to, the media and
business community and any past or present employees of the Company, without the
express written consent of the Executive.


11    Waiver of Breach. No act or omission by the Company shall be deemed a
waiver by the Company of any of its rights under this Agreement. Executive
acknowledges that every situation is unique and the Company may need to respond
differently to the actions by one employee or the facts of one situation than to
the actions of another employee or the facts of another situation. Therefore,
the failure of the Company to enforce the same, similar, or different
restrictions against Executive or another employee or to seek a different remedy
shall not be construed as a waiver or estoppel to the enforcement of the
Agreement’s restrictions against Executive.    


12.    No Relief from Claims. Executive understands and agrees that, in the
event that Executive files any claim against the Released Parties or any of
them, this Agreement may operate to limit or preclude Executive’s entitlement to
relief or recovery from such claim, including any costs or attorneys’ fees.
    
13.    Breach by Either Party. (a) Executive understands and agrees that a
breach by Executive of any provision of this Agreement nullifies any obligation
of the Company to continue making payments to him or on his behalf pursuant to
Section 2 of this Agreement, and obligates Executive to return to the Company
the automobile and all monies already paid out under Section 2 of this Agreement
at the time of the breach except for One Thousand Dollars ($1000.00), and
permits the Company to pursue any other legal or equitable relief to which it is
otherwise entitled as the result of such breach. Executive also understands and
agrees that he will be responsible for payment of the Company’s attorneys’ fees
incurred as a result of a successful effort to pursue legal action against
Executive in connection with such breach.



--------------------------------------------------------------------------------





(b) The Company understands and agrees that a breach by the Company of any
provision of this Agreement permits Executive to pursue any legal or equitable
relief to which he is entitled as the result of such breach. The Company also
understands and agrees that it will be responsible for payment of Executive’s
attorneys’ fees incurred as a result of a successful effort to pursue legal
action against Executive in connection with such breach.


14.    No Admission of Liability by the Released Parties. Executive agrees that
neither this Agreement nor the furnishing of the consideration for this
Agreement shall be deemed or construed at any time for any purpose as an
admission by the Released Parties or any of them of any liability or unlawful
conduct of any kind.


15.    Changes Must Be in Writing. This Agreement may not be modified, altered,
or changed except upon the express written consent of both Parties in which
specific reference is made to this Agreement.


16.    Entire Agreement. This Agreement sets forth the entire agreement between
Executive and the Company with regard to Executive’s termination of employment
and fully supersedes and invalidates any prior agreements or understandings
between the Parties with regards to the same subject matter; provided, however,
that any surviving provisions of the Employment Agreement as specified in
Section 9 herein shall remain in in full force and effect and are hereby
incorporated by reference herein. Executive acknowledges that Executive has not
relied on any representations, promises, or agreements of any kind made to
Executive in connection with Executive’s decision to sign this Agreement, except
for those set forth in this Agreement.


17.    Severability. Each provision and individual covenant of this Agreement is
severable. If any court or other governmental body of competent jurisdiction
shall conclude that any provision or individual covenant of this Agreement is
invalid or unenforceable, such provision or individual covenant shall be deemed
ineffective to the extent of such unenforceability without invalidating the
remaining provisions and covenants hereunder.
    
18.    Successors Are Bound. Each of the agreements and promises contained in
this Agreement shall be binding upon, and shall inure to the benefit of, the
heirs, executors, assignees, administrators, agents, and successors in interest
to each of the Parties.
    
19.    Section Headings. The section headings in this Agreement are inserted
solely as a matter of convenience and for reference and, in the event of any
conflict, the text of this Agreement, rather than the headings, will control.


20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which (including a facsimile or pdf attachment to e-mail thereof) shall
be deemed an original, but which together shall constitute one and the same
instrument. The facsimile or pdf shall be admissible in any legal proceedings as
if it were a manually signed original.
21.    Choice of Law and Venue. This Agreement shall be interpreted in
accordance with the laws of the State of Indiana. Exclusive jurisdiction and
venue over any and all disputes arising out of or in connection with this
Agreement shall be in Marion County, Indiana, or in the United States District
Court for the Southern District of Indiana.


22.     Waiver of Jury Trial. THE PARTIES HEREBY WAIVE THEIR RIGHT TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT RELATE TO THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, FRAUD CLAIMS, AND ALL OTHER COMMON LAW AND
STATUTORY CLAIMS.
    
23.    Right to Revoke for Seven (7) Days After Signing and Effective Date.
Executive may revoke this Agreement by giving written notice of such revocation
to the Company at any time prior to seven (7) days following the date this
Agreement is signed by Executive, and this Agreement shall not become effective
or enforceable until the end of such revocation period (“Effective Date”).
    
24.    Review Period and Acknowledgment of Rights and Understandings. Executive
expressly agrees and acknowledges the following: (a) that Executive understands
the terms and conditions of this Agreement; (b) that Executive has knowingly and
voluntarily entered into this Agreement; (c) that Executive has hereby been
advised in writing to consult an attorney in connection with reviewing and
entering into this Agreement; (d) that Executive has



--------------------------------------------------------------------------------



been given at least twenty-one (21) days to review and consider the original
draft of this Agreement before signing this Agreement; and (e) that this
Agreement, when signed by the Company and Executive, is legally binding upon
both the Company and Executive, as well as their heirs, assigns, executors,
administrators, agents, successors in interest, even if Executive decides not to
consult with an attorney in connection with reviewing and entering into this
Agreement or if Executive fails to utilize the full twenty-one (21) days given
Executive for this purpose.
    
25.    Twenty-One (21) Day Review Period Not Increased by Changes. Executive
agrees that any modifications, material or otherwise, made to this Agreement do
not restart or affect in any manner the original twenty-one (21) day
consideration period set forth in Section 24 of this Agreement.
WHEREFORE, intending to be legally bound to each and all of the terms of this
Agreement, the Parties hereby execute this Agreement this 13th day of March
2015.


TIMOTHY R. BARNHART
 
CALUMET GP, LLC
 
 
 
/s/ TIMOTHY R. BARNHART
 
/s/ F. WILLIAM GRUBE
Signature
 
Signature
 
 
 
Timothy R. Barnhart
 
F. William Grube
Printed Signature
 
Printed Signature
“Executive”
 
 
 
 
Chief Executive Officer
 
 
Title
 
 
“Company”






